RESOLUCIÓN
El Juez Presidente, Hon. Federico Hernández Denton, ha concedido a todo el personal de la Rama Judicial el jue-ves 26 de julio de 2012, libre con cargo a la licencia de vacaciones.
*113A tal efecto, y de acuerdo con nuestra facultad para re-glamentar los procedimientos judiciales, al computar los términos dispuestos en las distintas leyes y reglas aplica-bles a los procedimientos y trámites judiciales se aplicará lo dispuesto por los Arts. 388 y 389 del Código Político de 1902 (1 L.P.R.A. sees. 72 y 73) y se considerará el jueves 26 de julio de 2012 como si fuera día feriado. Cualquier tér-mino que venza ese día se extenderá hasta el 30 de julio de 2012, próximo día laborable.

Se ordena la inmediata difusión pública de esta Resolución. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo